DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 11356793. Although the claims at issue are not identical, they are not patentably distinct from each other. For example:
Regarding claim 1, 11356793 teaches a device configured to process audio data (claim 1, a device configured to process one or more audio streams), the device comprising:
a memory configured to store one or more speaker feeds (claim 1, a memory coupled to the one or more processors, and configured to store the one or more speaker feeds); and
one or more processors implemented in circuitry and communicatively coupled to the memory, the one or more processors being configured to (claim 1, one or more processors configured to):
determine whether a boundary separating an interior area from an exterior area exists (claim 1, obtain an indication of a boundary separating an interior area from an exterior area);
based on determining that the boundary exists, determine a transition distance value, the transition distance value being indicative of a size of a transition zone (claim 8, wherein the one or more processors are further configured to: update, responsive to determining that the listener location is within a buffer distance from the boundary);
obtain a listener location indicative of a virtual location of the device relative to the interior area (claim 1, obtain a listener location indicative of a location of the device relative to the interior area);
obtain, based at least in part on the boundary and the listener location, a current renderer (claim 1, obtain, based on the first distance and the second distance, a current renderer as either an interior renderer configured to render audio data for the interior area or an exterior renderer configured to render the audio data for the exterior area); and
apply, to the audio data, the current renderer to obtain the one or more speaker feeds (claim 1, apply, to the audio data, the current renderer to obtain one or more speaker feeds).
The remaining independent and dependent claims can similarly be rejected using one or more claims of the patent (whether alone or in combination).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10, 23-26, and 29-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Falk et al (US20220070606, hereinafter “Falk”).
Regarding claim 1, Falk teaches a device configured to process audio data (Fig. 8, node [device] 804 to process audio data), the device comprising:
a memory configured to store one or more speaker feeds (¶95, node comprising memory); and
one or more processors implemented in circuitry and communicatively coupled to the memory (¶157, processor to execute instruction to implement method), the one or more processors being configured to:
determine whether a boundary separating an interior area from an exterior area exists (¶54, metadata associated with the audio signal may define a spatial boundary [between an interior and exterior] and a user’s location with respect to said boundary);
based on determining that the boundary exists, determine a transition distance value, the transition distance value being indicative of a size of a transition zone (¶24, 48, Fig. 1, user’s location is tracked with respect to said spatial boundary; a transition threshold value also exists to serve as a threshold upon which cross-fading between the interior and exterior occurs [i.e. transition zone size]);
obtain a listener location indicative of a virtual location of the device relative to the interior area (¶48, listener’s location is determined with respect to the interior, exterior, and boundary);
obtain, based at least in part on the boundary and the listener location, a current renderer (¶48, 54, 64, listener’s location is determined with respect to the interior, exterior, and boundary; Fig. 8, rendering unit 818 is used on the basis of user’s location in the audio environment); and
apply, to the audio data, the current renderer to obtain the one or more speaker feeds (Fig. 8, renderer 818 used to render audio on the basis of user’s location in the audio environment with respect to the audio object(s) [see Fig. 1]).
Regarding claim 10, Falk teaches wherein the one or more processors are further configured to obtain, from a bitstream representative of the audio data, an indication of the transition distance value (¶47, boundary data is implemented in metadata [which is known to be derivable from an audio bitstream, see Kim ¶10]).
Regarding claim 23, Falk teaches wherein the transition distance value is 0 (¶80, threshold may be an adjustable setting), wherein the current renderer comprises either an interior renderer configured to render audio data for the interior area or an exterior renderer configured to render the audio data for the exterior area, and wherein the one or more processors are configured to obtain the current render further based on the transition distance value being 0 (¶11, sudden transitions from an interior to an exterior have been performed in the past where the two zones are independent of each other and based on the user’s location, the audio output is one or the other).
Regarding claim 24, Falk teaches wherein the transition distance value is greater than 0 (¶80, threshold may be an adjustable setting), wherein the current renderer comprises either an interior renderer configured to render audio data for the interior area, an exterior renderer configured to render the audio data for the exterior area, or both the interior renderer and the exterior renderer, and wherein the one or more processors are configured to obtain the current renderer further based on the transition distance value being greater than 0 (¶24, a transition threshold value can be applied such that as a user enters/approaches said threshold, a smooth transition [from interior/exterior] can occur [via cross-fading]).
Regarding claim 25, Falk teaches wherein the one or more processors are further configured to:
update, responsive to determining that the listener location is within the transition distance value from the boundary, the current renderer to interpolate between the exterior renderer and the interior renderer so as to obtain an updated current renderer; and
apply, to the audio data, the updated current renderer to obtain one or more updated speaker feeds (¶24, a transition threshold value can be applied such that as a user enters/approaches said threshold, a smooth transition [from interior/exterior] can occur [via cross-fading]).
Regarding claim 26, Falk teaches wherein the updated current renderer crossfades between the exterior renderer and the interior renderer (¶24, cross-fading between the interior/exterior).
Regarding claim 29, it is rejected similarly as claim 1. The method can be found in Falk (abstract, method).
Regarding claim 30, it is rejected similarly as claim 1. The storage medium can be found in Falk (¶95, computer readable medium).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falk et al (US20220070606, hereinafter “Falk”) in view of Kim et al (US20180206057, hereinafter “Kim”).
Regarding claim 3, Falk teaches wherein the audio data comprises ambisonic audio data (¶21, ambisonics audio data); wherein an exterior renderer is configured to render an audio object comprising only a first channel of the ambisonic audio data (¶62, 63, when rendering exterior data, a stereo downmix can be provided).
Falk fails to explicitly teach wherein the audio data comprises ambisonic audio data associated with a spherical basis function.
Kim teaches wherein the audio data comprises ambisonic audio data associated with a spherical basis function (¶4, Fig. 1, n=0 to n=4 spherical basis functions associated with ambisonics data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the ambisonics data (as taught by Falk) with the spherical basis functions (as taught by Kim). The rationale to do so is to combine prior art elements according to known methods to yield the predictable result of exemplifying higher-order ambisonics data using well-known representations.
Regarding claim 4, Falk in view of Kim teaches wherein the audio data comprises ambisonic audio data associated with a spherical basis function (Kim, ¶4, Fig. 1, n=0 to n=4 spherical basis functions associated with ambisonics data), and
wherein an exterior renderer is configured to render HOA to a plurality of virtual loudspeakers (Falk, ¶79, exterior representation may comprise of a multi-channel signal or another HOA signal using a plurality of virtual loudspeakers).
Regarding claim 5, Falk in view of Kim teaches wherein the audio data comprises ambisonic audio data associated with a spherical basis function (Kim, ¶4, Fig. 1, n=0 to n=4 spherical basis functions associated with ambisonics data), and
wherein an interior renderer is configured to render the ambisonic audio data such that a soundfield represented by the ambisonic audio data occurs throughout the interior area (Falk, ¶48, the interior representation is throughout the interior [i.e. listener-centric listening experience]).
Regarding claim 6, Falk in view of Kim teaches wherein the audio data comprises ambisonic audio data representative of primary audio sources and secondary audio sources (Kim, Fig. 6A, ¶87, encoder encodes foreground and background audio signals; i.e. encoder capable of encoding plurality of audio sources),
wherein the one or more processors are further configured to:
obtain an indication of an opacity of the secondary audio sources (Kim, ¶80-81, system recognizes an object such as a wall that will block some audio signals; opacity is interpreted to be a parameter recognizing line of sight/obstruction/occlusion), and
obtain, based on the listener location, the boundary, and the indication, the current renderer (Kim, Fig. 6A, data such as listener position and boundary [taught by Falk] and opacity parameter can be encoded and rendered appropriately).
Regarding claim 7, Falk in view of Kim teaches wherein the one or more processors are configured to obtain, from a bitstream representative of the audio data, the indication of the opacity of the secondary sources (Kim, Fig. 6A, bitstream comprises an opacity parameter).
Regarding claim 9, Falk in view of Kim teaches wherein an exterior renderer is configured to render the audio data such that a soundfield represented by the audio data is spread out depending on a distance between the listener location and the boundary (Falk, ¶11, 24 a distance-based attenuation can be applied based on a listener distance to the boundary).

Allowable Subject Matter
Claims 2, 8, 11-22, and 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Monday-Thursday 6AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QIN ZHU/Primary Examiner, Art Unit 2651